             Case 1:19-cr-00621-RA Document 32 Filed 07/23/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/23/2020


 UNITED STATES OF AMERICA,
                                                                  No. 19-CR-621
                        v.
                                                                     ORDER
 SANCHEZ, et al,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court will hold plea allocutions for the following defendants on the respective dates

and times:

   •     Michael Sanchez: August 20, 2020 at 11:30 a.m.

   •     Edwin Almonte: August 24, 2020 at 2:30 p.m.

   •     Edoel Guerrero: August 5, 2020 at 2:30 p.m.

   •     Giovanni Pacheco: August 18, 2020 at 11:30 a.m.

         All proceedings will be held by Skype for business. The Court will send the parties

logistical information about the videoconferencing technology. The public may access the

conference by calling in to (888) 363-4749, access code 1015508. Counsel shall confer with their

clients and submit Waiver forms in advance of the scheduled proceeding.

SO ORDERED.

Dated:       July 23, 2020
             New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
